Exhibit 10.6

TRANSITION SERVICES AGREEMENT

           THIS AGREEMENT (the "Agreement") made this 10th day of December, 
2002 by and between Quantum Peripherals (M) Sdn. Bhd. (Company No. 267908-V), a
corporation organized under the laws of Malaysia and having its registered
office at Plot 21(A), Bayan Lepas FIZ IV, 11900 Penang, Malaysia (the “Seller”),
and Jabil Circuit Sdn. Bhd. (Company No. 336537-M), a corporation organized
under the laws of Malaysia and having its registered office at 56, Hilir Sungai
Keluang 1, Bayan Lepas FIZ IV, 11900 Penang, Malaysia (the “Purchaser”).

R E C I T A L S

           A.    The Seller and the Purchaser have entered into an Asset
Purchase Agreement dated August 29, 2002 (the "Purchase Agreement"), by which
the Purchaser will purchase from the Seller and the Seller will sell to the
Purchaser substantially all of the assembly and fulfillment operations for the
production of the Seller’s Products currently assembled by the Seller at the
Facility (capitalized terms not expressly defined in this Agreement shall have
the meanings ascribed to them in the Purchase Agreement); and

           B.     Each of the Purchaser and the Seller will provide certain
services as set forth in this Agreement in connection with the transition of the
responsibility for the manufacture and assembly of the Products (the "Business")
from the Seller to the Purchaser in accordance with the terms and conditions of
that certain Master Supply and Intellectual Property Agreement, dated as of the
date of this Agreement.

           NOW, THEREFORE, in consideration of the mutual covenants and
agreements contained herein and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

           Section 1.  Provision of Services

           Each of the Seller and the Purchaser shall provide the transition
services specified on the applicable Exhibits attached to this Agreement (the
"Services") and for the periods set forth on such Exhibits.  It is understood by
the parties that the manner and level of the Services to be provided under this
Section 1 shall be substantially consistent with recent historical practice and
that the Services shall be provided by each party with no less than the same
degree of quality and timeliness customarily exercised by it in connection with
its own business operations.

--------------------------------------------------------------------------------

           Section 2.  Compensation

           Each party shall pay for the Services provided under this Agreement
in accordance with the Exhibit attached to this Agreement setting forth the
Services so performed.

           Section 3.  Warranty, Liability and Indemnity

           (a)    Except as provided in the last sentence of Section 1, neither
party makes any warranties, express or implied, with respect to the Services to
be provided under this Agreement.

           (b)    Neither party shall be liable to the other party for any loss
(including loss of profits), damage, claim, liability or expense of any kind
caused directly or indirectly ("Losses") by any action taken in connection with
the Services to be provided under this Agreement, except, with respect to the
liability of the Seller or the Purchaser, to the extent such Losses arise from
the negligence or willful misconduct of such party.  Under no circumstances
shall either party have any liability to the other party for any indirect or
consequential damages with respect to the performance of the Services specified
in this Agreement.

           (c)    Each party shall indemnify and hold harmless the other party
and its directors, officers, employees and agents from and against all Losses
resulting or arising from the negligent acts or omissions or willful misconduct
of the indemnifying party or its directors, officers, employees or agents.

           Section 4.  Force Majeure

           Neither party shall be in default under this Agreement for failure or
delay in performance of its obligations under this Agreement, if caused by an
act of God or public enemy, war, government acts, regulations or orders, fire,
flood, embargo, quarantine, epidemic, labor stoppages or other disruptions,
accident, unusually severe weather or other cause similar or dissimilar,
reasonably beyond the control of such party, provided that such party gives the
other party written notice thereof promptly upon discovery thereof and uses
reasonable efforts to cure or mitigate the delay or failure to perform.

           Section 5.  Proprietary Information and Rights

           Each party acknowledges that the other possesses, and will continue
to possess, information that has been created, discovered or developed by it
and/or in which property rights have been assigned or otherwise conveyed to it,
which information has commercial value and is not in the public domain. The
proprietary information of each party will be and remain the sole property of
such party and its assigns. Each party shall use the same degree of care that it
normally uses to protect its own proprietary information to prevent the
disclosure to third parties of information that has been identified as
proprietary by written notice to such party from the other party. Neither party
shall make any use of the information of the other which has been identified as
proprietary except as contemplated or required by the terms of this Agreement.
Notwithstanding the foregoing, this Section shall not apply to any information
that a party can demonstrate: (a) was, at the time of disclosure to it, in the
public domain through no fault of such party; (b) was received after disclosure
to it from a third party who had a lawful right to disclose such information to
it; or (c) was independently developed by the receiving party.  Notwithstanding
anything in this Agreement to the contrary, each party shall comply with the
provisions in Section 6.04 of the Purchase Agreement restricting the use by each
party of non-public information of the other party.

--------------------------------------------------------------------------------

           Section 6.  Termination

           (a)    This is a master agreement and shall be construed as a
separate and independent agreement for each and every Service. Any termination
of this Agreement with respect to any Service shall not terminate this Agreement
with respect to any other Service then being provided pursuant to this
Agreement.

           (b)    Upon 30 days' written notice, either party may terminate this
Agreement with respect to any Service in the event of the failure of the other
party to pay any invoice within*****days after the receipt by such other party
of such invoice or upon any other material breach by such other party of this
Agreement with respect to such Service, unless such other party is disputing the
invoice in good faith or such other party shall have paid the invoice or cured
such breach within the 30 day notice period; provided, however, each of the
parties acknowledge and agree that the Purchaser shall not be in breach of this
Agreement in the event it is unable to perform its obligations under this
Agreement primarily as a result of the Seller's inability to maintain the
"Service Level Expectations" as set forth on Exhibit A.

           (c)    This Agreement will terminate automatically as to particular
Services upon the completion of performance of those Services as provided in the
relevant Exhibit to this Agreement. All accrued and unpaid charges payable by
the parties for Services performed under this Agreement shall be paid upon
termination of this Agreement with respect to such Services.

           (d)    Following any termination of this Agreement, each party shall
cooperate in good faith with the other to transfer and/or retain all records,
prepare and file tax returns and take all other actions necessary to provide the
Seller and the Purchaser and their respective successors and assigns with
sufficient information in the form requested by the Seller or the Purchaser, or
their respective successors and assigns, as the case may be, to make alternative
service arrangements substantially consistent with those contemplated by this
Agreement.

--------------------------------------------------------------------------------

           Section 7.  No Implied Assignments or Licenses

           Nothing in this Agreement is to be construed as an assignment or
grant of any right, title or interest in any trademark, copyright, design or
trade dress, patent right or other intellectual or industrial property right.

           Section 8.  Relationship of Parties

           The parties are independent contractors.   Except as expressly set
forth in this Agreement, neither party has the authority to, and each party
agrees that it shall not, directly or indirectly contract any obligations of any
kind in the name of or chargeable against the other party without such party's
prior written consent.

           Section 9.  Assignment and Delegation

           Neither party to this Agreement may assign or delegate any of its
rights or obligations under this Agreement without the prior written consent of
the other party; provided, however that either party may assign this Agreement
to an Affiliate, or to a third party in connection with a transfer of all or
substantially all of its business or assets.

           Section 10.  Notices

           All notices and other communications pursuant to this Agreement shall
be in writing and shall be deemed given if delivered personally, telecopied,
sent by nationally-recognized overnight courier or mailed by registered or
certified mail (return receipt requested), postage prepaid, to the parties at
the addresses set forth below or to such other address as the party to whom
notice is to be given may have furnished to the other parties to this Agreement
in writing in accordance with this Agreement.  Any such notice or communication
shall be deemed to have been delivered and received (a) in the case of personal
delivery, on the date of such delivery, (b) in the case of telecopier, on the
date sent if confirmation of receipt is received and such notice is also
promptly mailed by registered or certified mail (return receipt requested), (c)
in the case of a nationally-recognized overnight courier in circumstances under
which such courier guarantees next Business Day delivery, on the next Business
Day after the date when sent and (d) in the case of mailing, on the fifth
Business Day following that on which the piece of mail containing such
communication is posted:

--------------------------------------------------------------------------------

if to the Seller, to

Quantum Peripherals (M) Sdn.Bhd.
c/o Quantum Corporation
501 Sycamore Drive
Milpitas, California  95035
Attention:  *****
Telephone:  *****
Telecopy:    *****

with copies to:

Quantum Peripherals (M) Sdn.Bhd.
c/o Quantum Corporation
10125 Federal Drive
Colorado Springs, CO 80908-4508
Attention: *****
Telephone: *****
Telecopy: *****

Baker & McKenzie
Two Embarcadero Center
24th Floor
San Francisco, CA 94111-3909
Attention: *****
Telephone: *****
Telecopy: *****

 

 

if to the Purchaser, to:

Jabil Circuit, Inc.
10560 9th Street North
St. Petersburg, Florida 33716
Attention:  *****
Telecopy:  *****

With copies to:

Jabil Circuit, Inc.
10560 9th Street North
St. Petersburg, Florida 33716
Attention:  *****
Telecopy:   *****

Holland & Knight LLP
400 North Ashley Drive
Suite 2300
Attention:  *****.
Telephone:  *****
Telecopy:  *****

--------------------------------------------------------------------------------

or to such other address as the Person to whom notice is given may have
previously furnished to the others in writing in the manner set forth above. 
Any party to this Agreement may give any notice, request, demand, claim or other
communication under this Agreement using any other means (including ordinary
mail or electronic mail), but no such notice, request, demand, claim or other
communication shall be deemed to have been duly given unless and until it
actually is received by the individual for whom it is intended.

           Section 11.  Entire Agreement

           This Agreement, including the Exhibits,  contains the entire
agreement between the parties with respect to the subject matter under this
Agreement and supersedes all prior agreements and understandings, oral or
written, with respect to such matters.

           Section 12.  Parties in Interest

           This Agreement shall inure to the benefit of and be binding upon the
parties and their respective successors and permitted assigns. Nothing in this
Agreement, express or implied, is intended to confer upon any Person other than
the Seller or the Purchaser or their respective successors or permitted assigns
any rights or remedies under or by reason of this Agreement.

           Section 13.  Governing Law

           This Agreement shall be governed by, and construed in accordance
with, the laws of the State of Florida without regard to conflicts of laws
principles.

--------------------------------------------------------------------------------

           Section 14.  Amendment; Waiver

           (a)    Any provision of this Agreement may be amended or waived if,
and only if, such amendment or waiver is in writing and signed, in the case of
an amendment, by all parties to this Agreement, or in the case of a waiver, by
the party against whom the waiver is to be effective.

           (b)    No waiver by a party of any default, misrepresentation or
breach of a warranty or covenant under this Agreement, whether intentional or
not, shall be deemed to extend to any prior or subsequent default,
misrepresentation or breach of a warranty or covenant under this Agreement or
affect in any way any rights arising by virtue of any prior or subsequent
occurrence.  No failure or delay by a party to this Agreement in exercising any
right, power or privilege under this Agreement shall operate as a waiver thereof
nor shall any single or partial exercise thereof preclude any other or further
exercise thereof or the exercise of any other right, power or privilege.  The
rights and remedies provided in this Agreement shall be cumulative and not
exclusive of any rights or remedies provided under Applicable Law.

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

--------------------------------------------------------------------------------

           IN WITNESS WHEREOF, the parties to this Agreement here caused this
Agreement to be duly executed by their respective authorized officers as of the
day and year first above written.

                                                                                                          

SELLER:

Quantum Peripherals (M) Sdn. Bhd., a corporation organized under the laws of
Malaysia

By: /s/Shawn Hall,
    Shawn Hall, Director

PURCHASER:

Jabil Circuit Sdn. Bhd.,
a corporation organized under the laws of Malaysia

By: /s/Chris A. Lewis
    Chris A. Lewis, Director

[SIGNATURE PAGE TO THE TRANSITION SERVICES AGREEMENT]

--------------------------------------------------------------------------------

EXHIBIT A*****

--------------------------------------------------------------------------------

*****Confidential treatment has been requested for omitted portions.

--------------------------------------------------------------------------------

EXHIBIT B*****

--------------------------------------------------------------------------------

*****Confidential treatment has been requested for omitted portions.

--------------------------------------------------------------------------------